NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SIEFRIED DENARD GRACE,           )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D17-3546
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe,
Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.